NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by e-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court’s home page is:
http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Hillsborough-northern judicial district
No. 2018-0651


                    WEARE BIBLE BAPTIST CHURCH, INC.

                                          v.

                               CALVIN F. FULLER;

                       WEARE BIBLE BAPTIST CHURCH

                                          v.

                             LELAND QUIMBY & a.

                          Argued: October 23, 2019
                      Opinion Issued: December 13, 2019

      Upton & Hatfield, LLP, of Concord (Susan Aileen Lowry on the brief and
orally), for plaintiffs Weare Bible Baptist Church and Calvin Fuller.


      Sommers Law, PLLC, of Bedford (Eric M. Sommers on the brief and
orally), for defendants Evelyn Quimby, Susan Quimby, and Christopher
Quimby.
       DONOVAN, J. The defendants, Evelyn Quimby, Susan Quimby, and
Christopher Quimby, appeal orders of the Superior Court (Brown, J.) denying
their motion to dismiss the Weare Bible Baptist Church’s motion for contempt,
finding the defendants in contempt, and imposing additional obligations upon
the defendants. On appeal, the defendants argue that the trial court: (1) erred
in denying their motion to dismiss because the Church’s contempt motion
failed to identify a clear directive of the court that the defendants violated; (2)
committed an unsustainable exercise of discretion in finding the defendants in
contempt in the absence of a clear directive in the underlying order; and (3)
lacked subject matter jurisdiction to render its findings and rulings because
doing so required the court to consider ecclesiastical matters of the Church.
Because the Church’s contempt motion asks the court to rule on ecclesiastical
matters, we reverse the trial court’s denial of the defendants’ motion to dismiss
and vacate and remand the trial court’s additional rulings.

                                           I. Facts

      The following facts are taken from the trial court’s orders or are
otherwise supported by the record. In 1985, Leland Quimby, the patriarch of
the defendants’ family, became the pastor of the Church. In 2014, after Leland
suffered a stroke, the defendants decided to find an interim pastor. They
considered Calvin F. Fuller to fill this position and met with him to discuss his
potential role at the Church. Shortly thereafter, the entire Church membership
voted to invite Fuller and his wife to become members of the Church and to
appoint Fuller as pastor.

       Thereafter, Fuller invited new members to join the Church, took several
actions relating to the administration of the Church and its finances, amended
the Church’s corporate charter, and replaced the members of the corporate
board. Subsequently, the defendants filed an action on behalf of the Church
seeking to void the memberships of Fuller, his wife, and the new members he
invited to join the Church, and the official acts Fuller took as pastor, due to an
alleged failure to comply with the corporate charter.1

      The Church’s corporate charter contains its covenant and articles of faith
and governance. It first describes the Church’s purpose to, inter alia, “preach[]
and teach[] the Word of God, which includes the corporate worship of Almighty
God,” and sets forth the Church’s articles of faith and covenant, which describe
in detail the beliefs of the Church according to its interpretation of biblical
scripture. The charter then sets forth the Church’s rules pertaining to its
membership and governance. It describes the Church’s membership as

1
 Leland Quimby took part in initiating this action, and the Church’s subsequent motion for
contempt includes him as an alleged contemnor. According to the defendants, he died during the
pendency of this litigation. He is thus not a party to this appeal.


                                              2
consisting of persons who give “evidence of regeneration by personal faith in
Jesus Christ as Savior,” have been “baptized by immersion,” and “accept the
doctrines, the Covenant, and the by-laws” of the charter. To become a
member, a person must be admitted “by profession of faith having been
previously baptized” or “by letter from another church of like faith and
practice,” must appear before the pastor and board of elders for “examination
of qualifications and for instruction,” and must be “received upon the
recommendation of the Board of Elders and the vote of the Church.” To
become a pastor, a person must be elected by the Church membership.
However, eligibility for the position requires that the person be a Church
member in good standing for at least one year, unless a waiver of the one-year
requirement is granted by the Advisory Board and two-thirds vote of the
Church where a new member “has demonstrated an outstanding testamony
[sic] and desire to serve the Lord.”

       Following a bench trial, the trial court issued a final order in February
2016 (2016 order) in which it concluded that: (1) Fuller was duly elected as
pastor with full authority; (2) Fuller, his wife, and the other new members of
the Church were properly admitted; and (3) certain “official acts” taken by
Fuller and the defendants following Fuller’s appointment were invalid for
failure to follow the procedures set forth in the Church’s corporate charter.
The trial court reached its conclusions by determining whether, based upon
the evidence at trial, members of the Church complied with the Church
corporate charter procedures. The trial court also considered expert testimony
on Baptist church polity in determining the validity of Fuller’s appointment as
pastor. The 2016 order set forth only one prospective directive: “The current
membership of the church shall vote to ratify or reject any and all applicable
actions taken by the Quimbys and [Fuller] during this time” with adequate
notice in compliance with the corporate charter.

      During service on March 27, 2016, Fuller announced that he had
scheduled a meeting for April 3, 2016, to hold a vote contemplated by the 2016
order. At the April 3 meeting, Fuller led the Church members in voting on a
number of issues. Throughout the meeting, Susan Quimby loudly objected
and talked over Fuller. She also told other members of the Church that they
would be in violation of the court’s order if they participated in the vote.
Despite this interference, the other members of the Church who attended the
meeting cast their votes.

       The defendants engaged in other behavior following the 2016 order that
exacerbated the conflict among the Church membership. Evelyn and Leland
Quimby, who had been living in the Church’s parsonage at the time Fuller was
elected pastor, continued to reside there, which resulted in the Church’s loss of
its tax-exempt status with the Town of Weare. The defendants also placed
stakes in the yard around the parsonage which prevented others from entering,
claiming that the property belonged to them. Additionally, they continued to


                                       3
hold a hunter safety course at the parsonage after the Church voted to
discontinue it.

      The defendants also took actions directed against other members of the
Church. They signed and distributed a petition to discipline Fuller, his wife,
and other members of the Church for allegedly violating the corporate charter
and participating in the April 2016 meeting. The defendants then held a
meeting not attended by any other member at which they voted to dismiss the
members named in their petition for discipline. Christopher Quimby and his
brother mailed letters to those members stating that they had been dismissed
and notified the Secretary of State of these changes. They also sent a letter to
Fuller “accepting” his termination as pastor and his transfer to another church
where he had been working, and later sent another letter to him demanding the
return of all church property. The corporate seal appeared on all
correspondence, which Christopher’s brother signed as corporate treasurer
despite the fact that the Church membership had elected another individual to
that position at the April 2016 meeting.

      The Church filed a petition for declaratory and injunctive relief against
the defendants. The Church requested a declaration that the April 2016
meeting was held in accordance with the 2016 order and the Church’s
corporate charter, and an injunction to prevent the defendants from using,
possessing, and occupying Church property, holding themselves out as
individuals authorized to act on behalf of the Church, and acting on behalf of
the Church without authority. The Church also filed a motion for contempt,
requesting that the trial court find the defendants in contempt of the 2016
order and order them to comply with its rulings. The defendants filed a motion
to dismiss the contempt motion, which the trial court denied.

      The trial court held a three-day evidentiary hearing during which it
intended to resolve the Church’s petition for declaratory and injunctive relief
and motion for contempt. Following the hearing, the trial court issued an order
addressing only the Church’s contempt motion (contempt order), in which it
concluded that the defendants had “disrupted the orderly operation of the
church, undermined Pastor Fuller’s authority, and exposed the church to
needless expenses, including property taxes.” It ruled that Fuller “remains
pastor” of the Church and that the ballot measures approved by Church
membership at the April 2016 meeting “stand,” while the defendants’ actions
“were contrary to the corporate charter and invalid.”

       The court further concluded that the defendants’ continued residence in
the parsonage was unlawful and “ripe for an eviction process,” and ordered
them to pay all property taxes imposed on the Church from the date of the
2016 order to the date of their departure from the premises, pay the Church a
fine of $500 per month until they vacated the parsonage, and turn over the
corporate seal and all corporate records in their possession. The court also


                                       4
awarded attorney’s fees and costs to the Church, stating that the proceedings
were unnecessarily caused by the defendants’ “direct contravention of both the
letter and spirit of the Court’s order . . . .” See Harkeem v. Adams, 117 N.H.
687, 690-91 (1977). The court noted that it believed its contempt order
resolved all the issues raised in the Church’s petition for declaratory and
injunctive relief, and therefore concluded that no further action was necessary.
This appeal followed.

                                  II. Analysis

      We begin with the defendants’ claim that the trial court erred when it
denied their motion to dismiss. In reviewing a trial court’s ruling on a motion
to dismiss, we consider whether the allegations in the pleadings are reasonably
susceptible of a construction that would permit recovery. Clark v. N.H. Dep’t of
Emp’t Sec., 171 N.H. 639, 645 (2019). We assume the pleadings to be true and
construe all reasonable inferences in the light most favorable to the plaintiff.
Id. We then engage in a threshold inquiry that tests the facts in the complaint
against the applicable law. Id. When the facts alleged by the plaintiff are
reasonably susceptible of a construction that would permit recovery, we will
uphold the denial of a motion to dismiss. In the Matter of Sawyer & Sawyer,
161 N.H. 11, 14-15 (2010).

       In this case, the trial court should have dismissed the contempt motion
because it required the court to inquire into ecclesiastical matters, which is
forbidden by the First Amendment and thus falls outside of the court’s
jurisdiction. See Reardon v. Lemoyne, 122 N.H. 1042, 1047 (1982). The First
Amendment, as applied to the states through the Fourteenth Amendment,
requires us to maintain the separation of church and State. Id. This
constitutional mandate prohibits courts from intervening in religious disputes
involving doctrinal matters. Id. However, a court may accept jurisdiction and
render a decision in religious controversies that are outside the doctrinal
realm, such as those involving property and contractual rights. Id. To address
the question of whether a court has jurisdiction to render a decision in a
religious controversy, we must determine whether the court can resolve the
dispute “without entangling itself in matters of doctrine, discipline, faith, or
internal organization.” Berthiaume v. McCormack, 153 N.H. 239, 245 (2006)
(citing Presbyterian Church v. Hull Church, 393 U.S. 440, 449 (1969)).

      We first addressed this question in Reardon. Reardon, 122 N.H. at 1047-
50. There, the plaintiffs requested the trial court to issue four declarations
construing the terms of their employment contracts with a Catholic school after
the school board decided not to renew them. Id. at 1048. We concluded that
two requested declarations did not “touch[] upon doctrinal matters” because
they required the court to interpret only the terms and procedures set forth in
the contracts, which were not based upon religious doctrine. Id. at 1048-49.
We concluded that the plaintiffs’ other two requested declarations, which


                                       5
related to the sufficiency of the reasons for non-renewal, could only be
considered by the court to the extent that the alleged reasons for non-renewal
were secular — such as a failure to obtain State certification — rather than for
doctrinal judgments that were “clearly beyond the judicial sphere of authority.”
Id. at 1049.

       We next addressed this issue in Berthiaume, which involved a dispute
between a church and its parishioners relating to the sale of church property.
Berthiaume, 153 N.H. at 241-42. There, we recognized that “‘[t]he State has an
obvious and legitimate interest in the peaceful resolution of property disputes,
and in providing a civil forum where the ownership of church property can be
determined conclusively.’” Id. at 244-45 (quoting Jones v. Wolf, 443 U.S. 595,
602 (1979)). The question we addressed in Berthiaume, therefore, was how the
court may resolve such a dispute without “‘inhibiting the free development of
religious doctrine and . . . implicating secular interests in matters of purely
ecclesiastical concern.’” Id. at 245 (quoting Presbyterian Church, 393 U.S. at
449). Because the United States Supreme Court left it to the states to adopt
one of various approaches for settling church property disputes “‘so long as it
involves no consideration of doctrinal matters,’” id. at 248 (emphasis added)
(quoting Jones, 443 U.S. at 602), we first considered only secular documents
such as trusts, deeds, and statutes, and would only consider religious
documents, such as church constitutions and bylaws, if the secular documents
did not resolve the dispute. Id.

        The Church’s contempt motion here presents a very different situation.
The contempt motion requests the trial court to hold the defendants in
contempt for engaging in behavior that, according to the Church, is contrary to
the central rulings in the 2016 order. However, unlike Reardon and
Berthiaume, the trial court’s rulings in the 2016 order did not resolve a civil
dispute governed by New Hampshire laws. Cf. Berthiaume, 153 N.H. at 245
(property dispute); Reardon, 122 N.H. at 1048-49 (contract dispute). Rather,
the trial court’s rulings resolved an internal disagreement within the Church as
to its leadership and membership based solely upon the court’s interpretation
of the procedures and conditions necessary to become a new member and
pastor set forth in the corporate charter. As the language of these procedures
and conditions makes clear, they are based upon the Church’s religious
doctrine, not secular law. Thus, in essence, the Church’s contempt motion
asks the court to hold Church members in contempt of court for acting
contrary to its corporate charter and religious tenets. If the court were to hold
Church members in contempt for engaging in actions that conflict with a
religious document, the court would be interfering with the power of a religious
organization to decide, “‘free from state interference, matters of church
government as well as those of faith and doctrine.’” Presbyterian Church, 393
U.S. at 448 (quoting Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 116




                                       6
(1952)). Accordingly, we conclude that the trial court should have dismissed
the Church’s contempt motion for lack of jurisdiction.2

       However, in its contempt order, the trial court issued additional rulings
and asserted that these rulings “effectively resolve[] the issues raised” in the
Church’s complaint for declaratory and injunctive relief. Specifically, the trial
court concluded that the defendants’ continued residence in the Church’s
parsonage was unlawful and required that the defendants pay the Church’s
property taxes and a monthly fine until they vacated the premises.
Additionally, the trial court ordered the defendants to turn over the corporate
seal and all corporate records in their possession. However, in so ruling, the
trial court did not conduct the narrow inquiry required to properly resolve the
church property disputes as necessary to avoid entangling itself in doctrinal
matters. See Berthiaume, 153 N.H. at 248.

2 The defendants do not collaterally attack the 2016 order based upon lack of jurisdiction
under the First Amendment. See Porter v. Coco, 154 N.H. 353, 358 (2006) (explaining that a
collateral attack on a prior judgment is permitted for lack of jurisdiction). Indeed, the
defendants initiated the underlying action. Thus, we will not disturb that ruling. However, we
must comment on the fact that, in rendering a decision on the underlying action, the trial court
ruled on a question that required the court to interpret, and endorse, a particular religious
tenet.

        Specifically, to determine whether the membership of Fuller and those individuals he
invited to the Church, and his official actions as pastor, were void due to an alleged failure to
comply with the Church’s corporate charter, the court determined that the new members were
accepted into the Church pursuant to the procedures set forth in the charter. This inquiry
included the court’s determination that the new members had satisfied the charter’s
membership requirements by giving “testimony of their faith and [submitting to] baptism by
immersion” and accepting the charter. Thus, it was not possible for the court to determine
whether the new members had met these requirements without “endorsing and therefore
establishing a particular religious viewpoint while simultaneously impinging on the right of
other individuals to practice their religious beliefs free from state interference.” Rentz v.
Werner, 232 P.3d 1169, 1178 (Wash. Ct. App. 2010) (collecting cases) (explaining that
questions as to whether a church “has properly selected, retained, or terminated the services of
a minister” or whether “a minister is in compliance with church rules are recognized as
implicating the core of the church’s ecclesiastical affairs,” and that “[c]ontroversies over
membership qualification and expulsion . . . present similar problems”).

        Moreover, when there was an inconsistency between the rules set forth in the charter
and the facts, the trial court inserted its own judgment about whether such rules were actually
required under the circumstances. For example, although none of the new members had been
examined or recommended by the Board of Elders — a membership requirement under the
charter — the trial court concluded that, because the Church did not have a Board of Elders at
the time, this requirement was waived. This analysis plainly undermines “the general rule that
religious controversies are not the proper subject of civil court inquiry.” Serbian Orthodox
Diocese v. Milivojevich, 426 U.S. 696, 713 (1976) (concluding that an inquiry into a church’s
canonical or ecclesiastical procedures or the “substantive criteria” upon which the church
decided an issue “is exactly the inquiry that the First Amendment prohibits”); Berthiaume, 153
N.H. at 245 (“‘But First Amendment values are plainly jeopardized when . . . litigation is made
to turn on the resolution by civil courts of controversies over religious doctrine and practice.’”
(quoting Presbyterian Church, 393 U.S. at 449)).


                                                7
        Based upon our directive in Berthiaume, the trial court should have first
considered only secular documents such as trusts, deeds, and statutes. Id. If
the secular documents left it unclear as to which party should prevail, only
then could the trial court consider religious documents, such as church
constitutions and by-laws, by applying neutral principles of law. Berthiaume,
153 N.H. at 248; Reardon, 122 N.H. at 1048. Therefore, to the extent that the
trial court’s order was intended to resolve the conflict over Church property
described in the Church’s complaint for declaratory judgment and injunctive
relief, we vacate the court’s order and remand for further proceedings
consistent with this opinion and our case law.

       In doing so, we note that a “civil court must accept the ecclesiastical
decisions of church tribunals as it finds them.” Serbian Orthodox Diocese v.
Milivojevich, 426 U.S. 696, 713 (1976). It may not inquire “into the procedures
that canon or ecclesiastical law supposedly requires the church judicatory to
follow” or “the substantive criteria by which they are supposedly to decide the
ecclesiastical question.” Id. Thus, if “a congregational church’s internal
property dispute cannot be resolved using neutral principles of law, the courts
must . . . defer to the decisions ‘by a majority of its members or by such other
local organism as it may have instituted for the purposes of ecclesiastical
government.’” Harris v. Matthews, 643 S.E.2d 566, 570 (N.C. 2007) (quoting
Watson v. Jones, 80 U.S. 679, 724 (1871)). The court may not inquire into the
validity of the procedures by which the Church reached that decision. See
Milivojevich, 426 U.S. at 713.

       Finally, the trial court awarded attorney’s fees and costs to the plaintiffs
based upon the defendants’ “direct contravention of both the letter and spirit of
the [2016] order and the corporate charter.” Because the trial court lacked
jurisdiction to consider the Church’s contempt motion, the trial court
necessarily also lacked jurisdiction to award attorney’s fees and costs to the
plaintiffs on that basis.

                                  III. Conclusion

       Because the contempt motion fell outside of the court’s jurisdiction, the
trial court erred when it did not grant the defendants’ motion to dismiss.
Accordingly, we reverse the trial court’s denial of the defendants’ motion to
dismiss. To the extent that the trial court sought to resolve the Church’s
complaint for declaratory judgment and injunctive relief, we vacate the trial
court’s rulings on that matter and remand for proceedings consistent with this
opinion. We also reverse the trial court’s award of attorney’s fees and costs.
All arguments the defendants raised in their notice of appeal, but did not brief,
are deemed waived. In re Estate of King, 149 N.H. 226, 230 (2003).




                                         8
                          Reversed in part; vacated in part;
                          and remanded.

HICKS, BASSETT, and HANTZ MARCONI, JJ., concurred.




                            9